PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/215,202
Filing Date: 10 Dec 2018
Appellant(s): Nair et al.



__________________
Joseph T. Van Leeuwen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/30/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
a. Appellant's Claimed Coordination Namespace is Claimed as Stored in Memories Distributed Amongst a Plurality of Nodes, Not Taught or Suggested by Prior art (Konar) That Teaches Database Elements That ARE NOT Stored in Memories Distributed Amongst Any Nodes.

	In response to Appellant’s argument that Konar does not teach “storing data in the plurality of memories distributed amongst the plurality of nodes”.  Examiner disagrees. 
	Konar teaches the ZooKeeper hierarchical name space as shown Figure 1 and at pages 3, 4.  ZooKeeper provides to its clients the abstraction of a set of data nodes (znodes) as memories stored named data element such as app1, and organized according to a hierarchical name space (as coordination name space in the znodes) and Zookeeper does allow clients to store some information that that can be used for meta-data or configuration in a distributed computation,  storing data in memories such as storing application 1 (app 1) in the znodes as memories that are distributed amongst znodes (see page 3, 2nd col. Line 17-27). Therefore, Konar teaches the limitations as above. For at least this reason, it is believed that the rejections should be sustained.
b. Even if Konar Suggests an “in-memory” Database, Konar Simply Does Not Teach or Suggest that such an “in-memory” Database is Stored in A Plurality of Memories Distributed Amongst a Plurality of Nodes, as Claimed by Appellant.
	In response to Appellant’s argument that Konar does not teach “the named data element that stored in coordination Namespace that is stored in a Plurality of Memories Distributed Amongst a Plurality of Nodes”.  Examiner disagrees.

Therefore, Konar teaches the limitations as above. For at least this reason, it is believed that the rejections should be sustained.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CINDY NGUYEN/Examiner, Art Unit 2161    
                                                                                                                                                                                                    Conferees:

/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.